United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2963
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                               Andrew Wolters

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: October 04, 2019
                          Filed: October 11, 2019
                               [Unpublished]
                              ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
      Andrew Wolters appeals the district court’s1 order committing him to the
custody of the Attorney General for hospitalization and care or treatment under 18
U.S.C. § 4245. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Upon careful review of the record, including the psychological evaluations of
a mental health professional where Wolters is presently confined for treatment, and
of defense counsel’s independent psychological examiner, this court concludes that
the district court did not abuse its discretion in denying Wolters a continuance to
obtain a second independent psychological evaluation. See Vasquez v. Colores, 648
F.3d 648, 652 (8th Cir. 2011) (standard of review). The court ’s section 4245 finding
was supported by a preponderance of the evidence, and was not clearly erroneous. See
18 U.S.C. § 4245(d) (burden of proof); United States v. Bean, 373 F.3d 877, 879 (8th
Cir. 2004) (standard of review). Wolters’s pro se arguments offer no basis for relief.
This court notes that Wolters’s custodians must prepare annual reports concerning his
mental condition and the need for continued commitment. See 18 U.S.C. §
4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
Wolters’s pro se motion to unseal the brief, addendum, and appendix filed in this
matter is granted.
                      ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-